— Appeal from a judgment of the Court of Claims, entered December 31, 1943, in favor of claimant against the State for' $2,672. The claim is for the purchase price of a quantity of butter which claimant had in storage-and was sold to the State. Upon order from the State, claimant directed the warehouse company to transfer the butter to the State on December 23, 1942. This company mailed to the State its nonnegotiable receipt for the butter showing it had been transferred to the State’s account by the claimant. This receipt was received by the State upon the opening of the State offices on December 28, 1942, and on the same date, when the warehouse was opened, it was discovered that the butter had -been stolen. Judgment affirmed, with costs. All concur.